     :)
PROB35                                                                          Report and Order Tenninating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                                UNITED STATES DISTRICT COURT
                                            FOR THE                                                                    )
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 5:15-CR-206-lD

RA~HAUN DAMON WATSON

       On December 14, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                      Isl Van R. Freeman, Jr.
   . .":-:                                            Van R. Freeman, Jr.
                                                      Deputy Chief U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2542
                                                      Executed On: February 22, 2021


                                            ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this _2.~J=--_ day of   Feb r-V~            , 2021.




                                                              ~mes C. Dever III
                                                             U.S. District Judge




                   Case 5:15-cr-00206-D Document 33 Filed 02/23/21 Page 1 of 1
